Case: 14-13079   Date Filed: 05/19/2015   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-13079
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 2:12-cr-00204-MEF-CSC-5

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

ANDREW MILTON WILLIAMS,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                                (May 19, 2015)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Andrew Williams appeals his 48-month total sentence, imposed after he

pleaded guilty to conspiracy to commit bank and wire fraud, in violation of 18

U.S.C. § 1349, and bank fraud, in violation of 18 U.S.C. § 1344. On appeal,
              Case: 14-13079      Date Filed: 05/19/2015   Page: 2 of 5


Williams argues that: (1) his sentence was procedurally unreasonable because the

district court based its denial of a downward departure for diminished capacity on

an incorrect legal standard and a clearly erroneous fact; and (2) his sentence was

substantively unreasonable because the district court relied on impermissible

factors and improperly weighed the evidence of diminished capacity.            After

thorough review, we affirm.

      We review de novo our subject matter jurisdiction.            United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). We review the sentence a

district court imposes for “reasonableness,” which “merely asks whether the trial

court abused its discretion.” United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir.

2008) (quoting Rita v. United States, 551 U.S. 338, 351 (2007)).

      For starters, we lack jurisdiction to review Williams’s challenge to his

sentence for procedural unreasonableness.       Under our clear law, we have no

jurisdiction to review a district court’s discretionary refusal to grant a downward

departure under the Sentencing Guidelines, unless the district court incorrectly

believed that it lacked the authority to depart from the guideline range. United

States v. Dudley, 463 F.3d 1221, 1228 (11th Cir. 2006). Further, we will assume

that the sentencing court properly understood its authority absent a record

indication to the contrary. Id.




                                          2
                 Case: 14-13079       Date Filed: 05/19/2015       Page: 3 of 5


       The record here shows that the district court understood that it had the

authority to grant the downward departure that Williams requested. The district

court listened to arguments for and against the departure, listened to and

questioned Williams’s witness, and thoroughly explained why it was not granting

the departure. Williams does not provide us with any relevant authority that

otherwise grants us jurisdiction in the context of the denial of a downward

departure. Therefore, we lack jurisdiction to review the denial of a downward

departure to Williams.

       We also reject Williams’s claim that his sentence is substantively

unreasonable.      In reviewing the “‘substantive reasonableness of [a] sentence

imposed under an abuse-of-discretion standard,’” we consider the “‘totality of the

circumstances.’” Pugh, 515 F.3d at 1190 (quoting Gall, 552 U .S. at 51). The

district court must impose a sentence “sufficient, but not greater than necessary to

comply with the purposes” listed in 18 U.S.C. § 3553(a).1 “[W]e will not second

guess the weight (or lack thereof) that the [court] accorded to a given [§ 3553(a)]

factor ... as long as the sentence ultimately imposed is reasonable in light of all the


1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
                Case: 14-13079   Date Filed: 05/19/2015   Page: 4 of 5


circumstances presented.” United States v. Snipes, 611 F.3d 855, 872 (11th Cir.

2010) (quotation, alteration and emphasis omitted). Thus, while the district court

must evaluate all of the § 3553(a) factors, it may “attach great weight to one factor

over others.”    United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009)

(quotation omitted). We will not reweigh the relevant § 3553(a) factors, and will

not remand for resentencing unless the district court committed a clear error of

judgment in weighing the § 3553(a) factors by imposing a sentence outside the

range of reasonable sentences. United States v. Langston, 590 F.3d 1226, 1237

(11th Cir. 2009).

      The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

While we do not automatically presume a sentence falling within the guideline

range to be reasonable, we ordinarily expect that sentence to be reasonable. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). A sentence imposed well

below the statutory maximum penalty is another indicator of reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

       In this case, Williams’s total sentence of 48 months’ imprisonment was

within his applicable guideline range and well below the possible total sentence of

30 years. Moreover, Williams’s intelligence, college degree, and technical skills

were appropriate factors for the district court to consider under the § 3553(a) factor


                                          4
              Case: 14-13079    Date Filed: 05/19/2015   Page: 5 of 5


concerning the history and characteristics of the defendant. See 18 U.S.C. §

3553(a)(1). Williams’s claim that those factors should not have been used to

“negate” his post-traumatic stress disorder (“PTSD”) is an argument about the

denial of his motion for downward departure, and, as discussed above, we lack

jurisdiction to review the denial of a downward departure. Dudley, 463 F.3d at

1228. To the extent Williams argues that the district court unreasonably balanced

his intelligence, education, and skills against his PTSD, he has not shown why his

48-month total sentence is outside the range of reasonable sentences in light of all

the circumstances in his case. As for Williams’s argument that the district court

relied on an erroneous fact, the record as a whole reflects that the district court

understood the timeline of Williams running a radiology business, losing that

business, committing his crimes, obtaining treatment for his PTSD, and securing a

stable job. In sum, Williams has not met his burden to show that his sentence was

unreasonable in light of the record and § 3553(a).

      AFFIRMED.




                                         5